     Case 2:19-cv-02297-WBS-DMC Document 34 Filed 06/26/20 Page 1 of 2


 1    BRUCE A. KILDAY, S.B. 66415
        Email: bkilday@akk-law.com
 2    DERICK E. KONZ, S.B. 286902
 3      Email: dkonz@akk-law.com
      ANGELO, KILDAY & KILDUFF, LLP
 4    Attorneys at Law
      601 University Avenue, Suite 150
 5    Sacramento, CA 95825
 6    Telephone: (916) 564-6100
      Telecopier: (916) 564-6263
 7
      Attorneys for Defendants COUNTY OF TEHAMA, RYAN FRANK, and STEVE HOAG
 8
 9
      THE SEHAT LAW FIRM, PLC
10    Cameron Sehat, Esq. (SBN: 256535)
      18881 Von Karman Ave., Suite 850
11    Irvine, California 92612
12    Telephone: (949) 825-5200
      Facsimile: (949) 313-5001
13    Email: cameron@sehatlaw.com
14    Attorney for Plaintiffs,
15    J.M., TAMMY MARTINEZ, and MANUEL MARTINEZ

16
                                    UNITED STATES DISTRICT COURT
17
                                   EASTERN DISTRICT OF CALIFORNIA
18
19
      J.M., a minor, by and through his guardian ad ) Case No.: 2:19-cv-02297-WBS-DMC
20    litem Christopher Martinez, individually and as )
21    successor-in-interest to Alberto Wayne          ) STIPULATION FOR DISMISSAL AND
      Martinez, deceased; TAMMY MARTINEZ, ) ORDER
22    individually; MANUEL MARTINEZ,                  )
      individually,                                   )
23                                                    )
24                                   Plaintiffs,      )
                                                      )
25                            vs.                     )
                                                      )
26    COUNTY OF TEHAMA, et al.,                       )
27                                                    )
                                     Defendants.      )
28
                                                    -1-
                                    STIPULATION FOR DISMISSAL AND ORDER
     Case 2:19-cv-02297-WBS-DMC Document 34 Filed 06/26/20 Page 2 of 2


 1           It is hereby stipulated, by and between Plaintiffs J.M. (by and through his guardian ad
 2    litem Christopher Martinez), TAMMY MARTINEZ, and MANUEL MARTINEZ and
 3    Defendants COUNTY OF TEHAMA, RYAN FRANK, and STEVE HOAG, through their
 4    respective counsel, that this entire action shall be dismissed with prejudice as to all parties and
 5    all claims with each side to bear their own costs and attorneys’ fees.
 6
      SO STIPULATED.
 7
 8
 9     Dated: 4/30/20                                    ANGELO, KILDAY & KILDUFF, LLP
10
                                                             /s/ Derick E. Konz
11                                                       By:_________________________________
                                                            Derick E. Konz
12                                                          Bruce A. Kilday
13                                                          Attorneys for Defendants

14
       Dated: 4/30/20June 26, 2020                       THE SEHAT LAW FIRM, PLC
15
                                                             /s/ Cameron Sehat
16
                                                                   (authorized on April 30, 2020)
17                                                       By:_________________________________
                                                            Cameron Sehat, Esq.
18                                                          Attorneys for Plaintiffs
19                                                 ORDER
20
             Pursuant to the stipulation of the parties, IT IS ORDERED, that all claims and this entire
21
      action are hereby dismissed with prejudice against Defendants COUNTY OF TEHAMA, RYAN
22
      FRANK, and STEVE HOAG, with each side to bear their own attorneys’ fees and costs.
23
      Dated: June 26, 2020
24
25
26
27
28
                                                      -2-
                                  STIPULATION FOR DISMISSAL AND ORDER
